       Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 1 of 15 PageID #: 168



                                     UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF WEST VIRGINIA

                                              CHARLESTON DIVISION


   DON BLANKENSHIP,                                       Case No.: 2:19-cv-00549

                                 Plaintiff,               [Honorable John T. Copenhaver, Jr.]

                         vs.

   DONALD TRUMP, JR.; and DOES 1-50
   inclusive,

                                 Defendants.




 PLAINTIFF DON BLANKENSHIP'S FIRST SET OF REQUESTS FOR PRODUCTION
                          OF DOCUMENTS




                 Plaintiff Don Blankenship hereby requests, pursuant to Federal Rule of Civil Procedure

34(a)(l)(A) that Defendant Donald Trump Jr. produce the documents and things described in the

categories below, for inspection and copying on December 16, 2019, at 10:00 a.m. in the offices

of Early Sullivan Wright Gizer & McRae LLP located at 6420 Wilshire Boulevard, 17th Floor,

Los Angeles, California 90048. Alternatively, Donald Trump Jr. may produce fully accurate

and legible copies or duplicates of the documents and things and deliver them via the mail,

overnight service or electronically to the Plaintiff' s counsel within the time-frame specified in

Rule 34. Responding party is requested to produce any electronically stored infonnation

("ESI") in its native fonnat.

                 The categories listed below include, and are governed by, the following "Definitions"



                 The following Requests should be read in accordance with the following defined terms :



                                                        1
5 1 5 2 7 3 .1
       Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 2 of 15 PageID #: 169




                 a . "Docume nt" or "Docume nts " re fe r to a ny thing in the pos s e s s ion, cus tody or control

                     o f De fe n d a n t Do n a ld Tru m p J r. , w h e th e r ta n g ib le o r in ta n g ib le , in w h ic h

                     informa tion, knowle dg e , da ta , a n d/or C ommu nic a tions a re ins ta ntia te d a nd/or

                     e mbodie d. This inc lude s , without limita tion, a ny knowle dg e , informa tion, da ta or

                     C ommunic a tions tha t ha ve be e n re duc e d to a nd/or s tore d in a ta ng ible me dium,

                    e le c tronic me diu m, a uditory me dium, or a ny othe r me diu m by whic h knowle dg e ,

                    informa tion, da ta a nd/or Communica tions ma y be cre a te d, s tore d, re trie ve d a nd/or

                    ma inta ine d, e ithe r pe nna ne ntly or tra ns itorily. W ithou t limiting the s c ope of this

                    de finition, a nd s imply by wa y of illus tra tion, the te rm "Doc ume nt" or "Doc ume nts "

                    include s a nd re fe rs to :

                         l. a n y    me mora nda ,      note s , re ports ,     a na lys is ,   spre a dshe e ts ,   s umma rie s ,
                             tra ns criptions , compila tions , pre s e nta tions , "de cks ", file s , a nd/or s lide s ;

                         2. a ny      Communica tions ,         inc luding       withou t       limita tion      a ny     writte n
                             C o m mu nic a tion s re d u c e d to pa pe r or o the r ph y s ic a l me d iu m or in a n y

                             e le c tronic or othe r form, inc lu ding c orre s ponde nc e , le tte rs , e ma ils , te xt-

                             me s s a g e s , note s , me s s a g e s howe ve r tra ns mitte d (via a ny e le c tro nic or

                             phys ica l me dium), dire ct me s s a g e s , a nd a ls o including ora l Communica tions

                             s uc h a s a uditory me s s a g e s inc luding voice -ma ils or othe r me a ns of ora l or

                             a uditory Communica tion s uch a s S kype or a ny othe r or s ys te m or me thod of

                             ora l Communica tion,

                        3. a ny ima g e s whe the r photog ra phic or non-photog ra phic, a nd whe the r s till or

                             moving , including a ny photos ta ke n by a ca me ra or ca me ra -e quippe d phone ,

                             or a ny othe r de vice , a ny moving ima g e s re c orde d via a c a me ra or ca me ra -

                             e quippe d phone or othe r de vice ,

                        4.    a ny de pictions s uch a s a ny dra wing s , s che ma tics , ma ps , dra fting docume nts ,

                             a rchite ctura l re nde ring s , a nd/or a ny othe r g ra phic de pic tions of a phy s ic a l,

                             ima g ine d or me ta phys ica l ite m,

                                                                  2
5 1 5 2 7 3 .1
       Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 3 of 15 PageID #: 170




                         5 . a ny      pos ting s    comme nts ,         ima ge s ,   re -pos ting s ,   me ssa ge s,   or     othe r

                              C ommunic a tions on a ny priva te or public s oc ia l me dia pla tform, me s s a g e

                              boa rd, a nd/or a pplic a tion (including without limita tion, Fa c e book, Linke din,

                              Twitte r, Ins ta g ra m, S na pc ha t, P e ris c ope , B a id u Tie b a , Ga b , Go o g le +,

                              P inte re s t, R e ddit, Tu mblr, Vibe r, W e C ha t, W e ibo, W ha ts App, You Tu be ,

                              etc.),

                         6 . a ny me thod by whic h da te s , time s a nd re la te d a c tivitie s a nd c ondu c t a re

                              s c he dule d a nd/or ma inta ine d, inc luding withou t limita tion a ny phy s ic a l or

                              e le ctronic ca le nda rs , "to-do" lis ts , dia rie s , a nd/or journa ls

                         7. the te rms "Docume nt" a nd "Docume nts " include s a ny a nd a ll dra fts , ve rs ions

                              a nd/or ite ra tions of a ny Docume nt,

                         8.   the te nns "Docume nt" a nd "Docume nts " inc lude s a ny Ele ctronica lly s tore d

                              In fo rm a tio n ("ES I") w h ic h m e a n s a n y in fo rm a tio n o n a n y o p e ra tio n a l

                              s ys te ms (whe re ve r s uch s ys te m ma y e xis t (i.e . e nte rpris e -ba s e d, cloud ba s e d,

                              or e ls e whe re )) a nd which include s a ny a ccounting , fina ncia l, dis tribution or

                              ma nufa cturing s ys te ms , E-Ma il, Ins ta nt Me s s a g e s , W e b pa g e s , te xt me s s a g e s ,

                              ce ll phone da ta , .Exce l s pre a ds he e ts a nd unde rlying formula e , s pre a ds he e ts

                              g e ne ra te d via a ny othe r s oftwa re prog ra m a nd a ny u nde rly ing formu la e ,

                              me ta d a ta , c ompu te r da ta b a s e s (e .g . Ac c e s s , S a le s force , e tc .), e ra s e d

                              fra g me nte d, or da ma g e d da ta , a nd a nything s tore d on a compute r ha rd drive ,

                              c a c he me mory , optic a l dis ks , ma g ne tic ta pe s /ba c k-u p ta ps , floppy dis ks ,

                              m e m o ry s tic ks , fla s h d rive s , P DAs , B la c kb e rrie s , iP ho n e s , Vivos , TC L

                              Alc a te l, Op p o , ZTE, LG, Xia o m i, Le n o v o Mo to ro la , Hu a w e i, Ap p le ,

                              S a ms ung or a ny othe r me dium or de vice by which e le ctronic informa tion or

                              da ta is s tore d.

                 b. "C ommunic a tion" or C ommunic a tions " re fe rs to a ny ma nne r or ins ta nc e in whic h

                     one or more pe rs ons or e ntitie s tra ns mits or re ce ive s informa tion of a ny s ort or kind,

                                                                     3
5 1 5 2 7 3 .1
      Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 4 of 15 PageID #: 171




                      inc lu ding without limita tion, knowle dg e , da ta , ide a s , c onc e pts , fa c ts , c onje c ture ,

                      inte llig e nce , ins tructions , a dvice , g uida nce , dire ction, couns e l, ne ws , a nd/or g os s ip.

                      The te rms "Communica tion" a nd Communica tions " include a ny me thod or me dium

                      by whic h on e or more pe rs ons or e ntitie s ma y tra ns m it or re c e ive info rm a tion,

                      inc luding       without limita tion,      me e ting s ,    confe re nce s , inquirie s ,      dis cus s ions ,

                      confe re nce s , confe re nce -ca lls , ne g otia tions , a g re e me nts , inte rvie ws , te le phone

                      conve rs a tions , e ma ils , te xt me s s a g e s , dire ct me s s a ge s , a nd include s Communica tions

                      via    ha ndwriting ,     ty ping ,    e ma ils ,   le tte rs ,   te le g ra ms ,   te1exes,     fa cs imile s ,

                      c orre s ponde nc e , te xt me s s a g e s , othe r forms         o f m e s s a g e s (in c lu d in g "d ire c t

                      me s s a g e s " or othe r me a ns of dire ct communica tion via s ocia l me dia pla tfomis a nd/or

                      a pplica tion whic h inc lude a func tion by whic h pa rtic ipa nts ma y c ommunic a te (for

                      e xa 1 nple , the a bility of individua ls pla ying W ords W ith Frie nds to e ng a g e in dire ct

                      c ommu nic a tions ), dire c t me s s a g e s , pos ting s or c omme nts on a ny s oc ia l me dia

                      pla tform, a pplica tion a nd/or me s s a g e boa rd, a nd a ls o include s a ny ma nne r by which

                      one or more pe rs ons or e ntitie s ma y de live r or re ce ive informa tion ora lly s uch a s via

                      te le phone a nd/or Any a nd All othe r me thods by which ora l Communica tions ma y be

                      unde rta ke n.

                 c. The words /phra s e "R e fe r or Re la te " me a ns to re fe r to, re la te to, conce rn, pe rta in to,

                      ha ve s ome conne c tion to or with, re g a rd, a ffe c t, be a r on, be re le va nt to, involve ,

                      a pply to a nd touch on.

                 d . Th e w o rd s /p h ra s e "An y a n d All" s h o u ld b e re a d b o th d is ju n c tiv e ly a n d

                      conj unctive ly. Ne ithe r of the s e words s hould be re a d to in a ny wa y limit the s cope of

                      a ny re que s t.

                 e . The us e of a ny ve rb in a ny te ns e s ha ll be cons true d a s the us e of the ve rb in a ll othe r

                      te ns e s a nd the s ingula r fonn s ha ll be de e me d to include the plura l, a nd vice -ve rs a .

                 f.   The s ing ula r form of a ny noun s ha ll be de e me d to include the plura l, a nd vice -ve rs a .

                 g. "C om pla in t" m e a ns th e op e ra tive c omp la in t file d in th is ma tte r (c u rre ntly th e

                                                                    4
5 1 5 2 7 3 .1
       Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 5 of 15 PageID #: 172




                      Ame nde d Compla int but include s a ny s ubs e que nt a me ndme nt);

                 h. The te rm "De fe nda nt" "You" or "Your" me a ns the de fe nda nt in this ma tte r, Dona ld

                      Trump J r. a s we ll a s a ny pe rs on or e ntity a cting on his be ha lf or a s his a ge nt,

                 i.   The te rm "P la intiff", me a ns the pla intiff in this ma tte r, Don Bla nke ns hip,

                 j~ The te nn "NRS C" me a ns the Na tiona l R e publica n S e na toria l Committe e a long with

                      a ny me mbe rs , e mploye e s a nd/or s ta ff of the NRS C,

                 k. Th e te rm "R NC " m e a n s th e R e p u b lic a n Na tio n a l C o m m itte e a lo n g w ith a n y

                      me mbe rs , e mploye e s a nd/or s ta ff of the RNC,

                 l.   The te rm "Tria l" me a ns the crimina l jury tria l proce e ding s in which P la intiff wa s the

                      de fe nda nt a nd which occurre d in W e s t Virg inia in 2015.                       .

                 m . The te rm "Conviction" me a ns the ve rdict re nde re d by the jury in the Tria l.

                 n.   Th e te rm "2 0 l8 W e s t Virg in ia P rima ry " me a n s a c tivitie s re la tin g to th e 2 0 1 8

                      R e pu blic a n prima ry for S e na te in W e s t Virg inia , inc lu ding withou t limita tion the

                      ca mpa ig ns , a dve rtis ing , fundra is ing , a nd/or a ny a nd a ll e fforts by a nyone to influe nce

                      the outcome of the prima ry.




                 Any and A11 Documents that Refer or Relate to Plaintiff.


                                                          2:.
                 Any a nd All C om m u nic a tions tha t R e fe r or R e la te to P la intiff.



                                                          3:
                 Any a nd A1 1 Doc um e nts or C om m unic a tions tha t R e fe r or R e la te to the e x plos ion a t the

Uppe r Big Bra nch Mine which occurre d on or a bout April 5 , 2 010 .




                                                                   5
5 1 5 2 7 3 .1
       Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 6 of 15 PageID #: 173




REQUEST FOR PRODUCTION NO. 4:~
    Any and A11 Documents or Communications that Refer or Relate to Any investigation

into the explosion at the Upper Big Branch Mine which occurred on or about April 5, 2010.



REQUEST FOR PRODUCTION NO. 5:
    Any and A11 Documents that Refer or Relate to any indictment issued by the United

States Government against the Plaintiff



REQUEST FOR PRODUCTION NO. 6:~
    Any and A11 Documents or Communications that Refer or Relate to the Trial.



REQUEST FOR PRODUCTION NO. 7:
    Any and All Documents or Communications that Refer or Relate to any verdict in the

Tria l.


REQUEST FOR PRODUCTION NO. 8:~
    Any and A11 Documents and/or Communications that Refer or Relate to Evan Jenkins.



REQUEST FOR PRODUCTION no. 9 ;
    Any and All Documents and/or Communications that Refer or Relate to Patrick

Morrisey.



REQUEST FOR PRODUCTIGN no. 102.
    Any and All Documents and/or Communications that Refer or Relate to any

communications by Senator Joe Manchin which Refer or Relate to Plaintiff.




                                              6
5 1 5 2 7 3 .1
      Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 7 of 15 PageID #: 174




                 Any a nd All Docume nts a nd/or Communica tions tha t Re fe r or Re la te to a ny

communica tions by Mitch McConne ll which R e fe r or R e la te to P la intiff.




                 Any a nd All Docume nts a nd/or Communica tions tha t re fe r or re la te to the Ma y 1, 2018

FOX Ne ws te le vis e d de ba te involving ca ndida te s running in the 2018 W e s t Virg inia P rima ry.



                                                  13:~
                 Any a nd All Docume nts a nd/or Communica tions tha t Re fe r or Re la te to a me e ting or

g a the ring in S outh Florida on Ma y 3, 2018 a tte nde d by Dona ld Trump J r. a nd individua ls

a ffilia te d with the R NC a nd/or the




                 Any a nd All Docume nts a nd/or Communica tions tha t Re fe r or Re la te to a me e ting or

g a the ring in S outh Florida on Ma y 3, 2018 a tte nde d by Dona ld Trump J r. a nd individua ls

a ffilia te d with the RNC a nd/or the NRS C, including without limita tion a ny a g e nda s , me e ting

note s , P owe rP oints , a nd/or a ny othe r informa tion or Docume nts re la ting to the pla nning ,

org a niza tion, ope ra tion a nd/or a tte nde e s a t a ny s uch me e ting or g a the ring.




                 Any a nd All Docume nts a nd/or Communica tions tha t Re fe r or Re la te to a ny me e ting s or

g a the ring s in S outh Florida on the da ys dire ctly prior to or a fte r Ma y 3, 2018 a tte nde d by Dona ld

Trump J r. a nd individua ls a ffilia te d with the R NC a nd/or the NRS C, including without limita tion

a ny a ge nda s , me e ting note s , Powe rP oints , a nd/or a ny othe r informa tion or Docume nts re la ting to

the pla nning , org a niza tion, ope ra tion a nd/or a tte nde e s a t a ny s uch me e ting or g a the ring .



                                                            7
5 1 5 2 7 3 .1
       Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 8 of 15 PageID #: 175




                 Any a nd A11 Docume nts a nd/or Communica tions tha t Re fe r or Re la te to a nyone who me t

with Dona ld Trump J r. on Ma y 3, 2018 a nd dis cus s e d P la intiff, the e xplos ion a t the Uppe r Big

Bra nch Mine , the 2018 W e s t Virg inia P rima ry, the Tria l, the Conviction, a nd/or S e na tor J oe

Ma nc hin.



                      F OR P R ODUC TION NO.
                 Any a nd A11 Docume nts a nd/or Communica tions tha t Re fe r or Re la te to Any a nd A11

Twe e ts publis he d by Dona ld Trump J r, on Ma y 3, 2018 , including without limita tion a ny Twe e ts

which re fe r, dire ctly or indire c tly, to P la intiff.




                 Any a nd a ll dra fts of a ny Twe e ts ultima te ly publis he d by Dona ld Trump J r. on Ma y 3,

20 18 .




                 Any a nd A11 Communica tions involving Dona ld Tmmp J r., on the one ha nd, a nd a ny

third pa rty e ntity or individua l, on the othe r ha nd, a nd which Re fe r or Re la te to P la intiff, the

e xplos ion a t the Uppe r Big Bra nch Mine , the 2018 W e s t Virg inia P rima ry, the Tria l, the

Conviction, a nd/or S e na tor J oe Ma nchin.



                                                 20:
                 Any a nd A11 Communica tions involving Dona ld Trump J r., on the one ha nd, a nd a ny

me dia e ntity or individua l, on the othe r ha nd (including without limita tion a ny re porte r, e ditor or

re pre s e nta tive of a ny ne ws pa pe r, te le vis ion ne twork or s ta tion, on-line publica tion, or a ny othe r

ope ra tion for the dis tribution of ne ws or informa tion), a nd which Re fe r or Re la te to P la intiff, the



                                                             8
5 1 5 2 7 3 .1
      Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 9 of 15 PageID #: 176



e xplos ion a t the Uppe r Big Bra nch Mine , the 2018 W e s t Virg inia P rima ry, the Tria l, the

Conviction, a nd/or S e na tor J oe Ma nchin.



                                            NO. 21:~
                 Any a nd A11 Co1nmu11ica tions involving Dona ld Trump J r., on the one ha nd, a nd a ny

e mploye e of the W hite Hous e , (including without limita tion a ny me mbe r of the W hite Hous e

P olitica l s ta ff), a nd which Re fe r or Re la te to P la intiff, the e xplos ion a t the Uppe r Big Bra nch

Mine , the 2018 W e s t Virg inia P rima ry, the Tria l, the Conviction, a nd/or S e na tor J oe Ma nchin.



                                                 22:.
                 Any a nd All Communica tions involving Dona ld Trump J r., on the one ha nd, a nd a ny

colmne nta tor or pundit, on the othe r ha nd (including without limita tion Ka rl Rove , Rus h

Limba ug h, Andre w W ilkow, J udg e Na polita no, La ura Ing ra ha m, a nd/or Chris S tire wa ld) a nd

which Re fe r or Re la te to P la intiff, the e xplos ion a t the Uppe r Big Bra nch Mine , the 2018 W e s t

Virg inia P rima ry, the Tria l, the Conviction, a nd/or S e na tor J oe Ma nchin.



R EQUES T F OR P R ODUC TION n o . 2 3 ;
     Any a nd All Communica tions involving Dona ld Trump J r., on the one ha nd, a nd a ny

a g e nt or re pre s e nta tive of Fox Ne ws on the othe r ha nd (including without limita tion a ny

e mploye e or e xe cutive of Fox                a nd which Re fe r or Re la te to P la intiff, the e xplos ion a t the

Uppe r Big Bra nch Mine , the 20 18 W e s t Virg inia P rima ry, the Tria l, the Conviction, a nd/or

S e na tor J oe Ma nchin.



                                                  24:~
                 Any a nd All Communica tions involving Dona ld Trump J r., on the one ha nd, a nd J oe

Ma ne hin, on the othe r ha nd, a nd which Re fe r or Re la te to P la intiff, the e xplos ion a t the Uppe r



                                                            9
5 1 5 2 7 3 .1
     Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 10 of 15 PageID #: 177



Big Bra nch Mine , the 2018 W e s t Virg inia P rima ry, the Tria l, the Conviction, a nd/or S e na tor J oe

Ma nc hin.



                                                 251.
                 Any a nd All Communica tions involving Dona ld Trump J r., on                            a ny

ca ndida te running in the 2018 W e s t Virg inia P rima ry on the othe r ha nd (including without

limita tion the ca ndida te s the ms e lve s (including P a trick Morris e y a nd/or Eva n J e nkins ), a s we ll a s

a ny s ta ff me mbe rs or cons ulta nts for a ny ca ndida te , a nd/or a ny s upporte rs of a ny ca ndida te , a nd

which Re fe r or Re la te to P la intiff, the e xplos ion a t the Uppe r Big Bra nch Mine , the 2018 W e s t

Virg inia P rima ry, the Tria l, the Conviction, a nd/or S e na tor J oe Ma nchin.



; ; F ; QU1 Qs T F 0 R P R ODUC TION n o . 2 6 ;
          Any a nd A11 Communica tions involving Dona ld Tmmp J r., on the one ha nd, a nd

Gove rnor J im J us tice or a ny of his s ta ff, on the othe r ha nd, a nd which Re fe r or Re la te to

P la intiff, the e xplos ion a t the Uppe r Big Bra nch Mine , the 2018 W e s t Virg inia P rima ry, the

Tria l, the Conviction, a nd/or S e na tor J oe Ma nchin.



                                                 27:
                 Any a nd A11 Communica tions involving Dona ld Trump J r., on the one ha nd, a nd a ny

me mbe r or re pre s e nta tive of the W e s t Virg inia Re publica n P a rty, on the othe r ha nd, a nd which

Re fe r or Re la te to P la intiff, the e xplos ion a t the Uppe r Big Bra nch Mine , the 2018 W e s t Virg inia

P rima ry, the Tria l, the Conviction, a nd/or S e na tor J oe Ma nchin.




                                                         10
5 1 5 2 7 3 .1
   Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 11 of 15 PageID #: 178




 REQUEST FOR PRODUCTION NO. 28:~
     Any and A11 Documents and/or Communications which are dated prior to the first of

Donald Trump Jr.'s Tweets about Plaintiff on May 3, 2018, and which ooncem any plan,

concept, or idea of having Donald Trump Jr. publish Tweets about Plaintiff.



REQUEST FOR PRODUCTION no. 29:
    Any and A11 Documents and/or Communications which concem any plan, concept, or

idea of having Donald Trump Jr. make any public statement or communication about Plaintiffi



REQUEST FOR PRODUCT ION NO. 30:
    Any and A11 Documents and/or Communications which Refer or Relate to any plan,

strategy, scheme, tactics, or ideas for the purpose or reason of defeating Plaintiffs candidacy for

the Senate in West Virginia in 2018.



REQUEST FOR PRODUCTION no. 31:~
    Any and All Documents and/or Communications which support the assertion in Donald

Trump Jr.'s May 3, 2018 Tweet(s) that Plaintiff was sent to prison for the deaths of twenty-nine

coal miners, including without limitation any information You possessed about the deaths of the

twenty-nine miners at the time of the Tweet and/or any investigation or searches You (or

someone on Your behalf) conducted regarding the explosion at the Upper Big Branch Mine

and/or the Trial or Conviction.



REQUEST FOR PRODUCTION no. 32:~
    Any and A11 Documents and/or Communications which support the assertion in Donald

Trump Jr.'s May 3, 2018 Tweet(s) that Plaintiff is a felon , including without limitation any

infonnation You possessed about Plaintiff' s conviction of any crime and/or any investigation or



                                                11
515273.1
     Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 12 of 15 PageID #: 179



s e a rche s You (or s ome one on Your be ha lf) conducte d re g a rding P la intiffs crimina l his tory

a nd/or Your a s s e rtion tha t P la intiff wa s /is a "fe 1on".



                                                  33:.
                 Any a nd A11 Docume nts a nd/or Communica tions tha t Re fe r or Re la te to a ny

Communica tions by a nd be twe e n Dona ld Trump J r., on the one ha nd, a nd Pre s ide nt Dona ld

Trump, on the othe r ha nd, a nd which conce rn P la intiff, the 2018 W e s t Virg inia P rima ry, the

Tria l, a nd/or the Conviction.



                                                  34:
                 Any a nd All Docume nts a nd/or Communica tions tha t Re fe r or Re la te to a ny politica l

a ction colmnitte e s e e king to ha ve input a nd/or influe nce the 2018 W e s t Virg inia P rima ry,

including the 35th Inc. politica l a ction committe e a nd a ny of its donors or contributors .



                                                  35:~
                 Any a nd A11 Docume nts a nd/or Communica tions involving J im Booth a nd which conce rn

P la intiff, the Uppe r Big Bra nch Mine , the Tria l, the Conviction a nd/or the 20 18 W e s t Virg inia

P rima ry .


                                                                        1




                                                 36;
                 Any a nd A11 Docume nts a nd/or Communica tions involving Bob Murra y a nd which

conce m P la intiff, the Uppe r Big Bra nch Mine , the Tria l, the Conviction a nd/or the 2018 W e s t

Virg inia P rima ry .




                                                           12
5 1 5 2 7 3 .1
     Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 13 of 15 PageID #: 180




REQUEST FOR PRODUCTION NO. 37:~
    Any and All Documents and/or Communications involving Joe Craft and which concern

Plaintiff, the Upper Big Branch Mine, the Trial, the Conviction and/or the 2018 West Virginia

Primary.



REQUEST FOR PRODUCTION NO. 38:~
    Any and All Documents and/or Communications involving any West Virginia based

businessperson(s) and/or coal operators and which concern Plaintiff, the Upper Big Branch

Mine, the Trial, the Conviction and/or the 2018 West Virginia Primary.



REQUEST FOR PRODUCTION NO. 39:.
    Any and All Documents or Communications which refer or relate to any crimes for

which Donald Trump Jr. was convicted or to which he entered a plea of guilty or nolo contendere

(or the legal equivalent).


                                          Respectfully submitted,

                                          DON BLANKENSHIP
                                          By Counsel




                                                                        /s/ Ieremy Gray, Esq.
                                                                             Ieremy Gray, Esq.
                                              (CA State Bar No. 150075, admittedpro ]1ac vice)
                                                  EARLY SULLIVAN WRIGHT GIZER a IVIcRAE LLP
                                                                6420 Wilshire Blvd., 17th Floor
                                                                          Los Angeles, CA90048
                                                                                   323.301.4660
                                                                         jgay@earl    ivan.com

                                                                    /s/ Ieffrey S. Simpkins, Esq.
                                                                        Ieffiey S. Simpkins, Esq.


                                              13
5 1 5 2 7 3 .1
      Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 14 of 15 PageID #: 181




                                                                        WVSB #9806
                                                                      SIMPKINS LAW
                                                                     102 E. 2nd Ave.
                                                              Williamson, WV25661
                                                                        304.235.2735
                                                       simpldnslawoffice@gmail.com




                                         14
5 1 5 2 7 3 .1
                      Case 2:19-cv-00549 Document 20 Filed 01/30/20 Page 15 of 15 PageID #: 182



                                                                             PROOF OF SERVICE.
                  1

                         S TATE OF C ALIFOR NIA, C OUNTY OF LOS ANGELES
                  2
                                 I a m e mploye d in the County of Los Ang e le s , S ta te of Ca lifornia , I a m ove r the a g e of 18
                  3
                         a nd not a pa rty to the within a ction, my bus ine s s a ddre s s is 6420 W ils hire Boule va rd, l7th Floor,
                         Los Ang e le s , Ca lifornia 90048.
                  4
                                         On Nove mbe r 14, 2019, I s e rve d the fore going docume nt(s ) de s cribe d a s :
                  5
                                               on the inte re s te d pa rtie s to this a ction by pla cing a copy the re of e nclos e d in a
                  6
                         s e a le d e nve lope a ddre s s e d a s follows :
                  7
                                         J . Ma rk Adkins (W VS B # 74 1 4)
                                         Richa rd R. He a th, J r. (W VS B # 9067)
                  8
                                         BC W LES R IC E LLP
                                         600 Qua rrie r S tre e t (25301)
                  9
                                         Cha rle s ton, W e s t Virg inia 25325-1386
                                         Te le phone : (304) 347-1100
                10
                                         Fa cs imile : (304) 347-1756
                                         Ema il: ma dkins @bowle s rice .con1
                11

                12        x                               I a m re a dily fa milia r with the bus ine s s pra ctice for colle ction a nd proce s s ing
                                        of corre s ponde nce for ma iling with the Unite d S ta te s P os ta l S e rvice . I s e rve d the
                13
                                        following docume nt(s ) by e nclos ing the m in a n e nve lope a nd pla cing the e nve lope for
                                        colle ction a nd proce s s ing corre s ponde nce for ma iling . On the s a me da y tha t
                14
                                        corre s ponde nce is pla ce d for colle ction a nd ma iling , it is de pos ite d in the ordina ry cours e
                                        of bus ine s s a t our Firm's office a ddre s s in Los Ang e le s , Ca lifornia within the Unite d
                15
                                        S ta te s P os ta l S e rvice in a s e a le d e nve lope with pos ta g e fully pre pa id. S e rvice ma de
                                        purs ua nt to this pa ra g ra ph, upon motion of a pa rty s e rve d, s ha ll be pre s ume d inva lid if the
                16
                                        pos ta l ca nce lla tion da te of pos ta ge me te r da te on the e nve lope is more tha n one da y a fte r
                                        the da te of de pos it for ma iling conta ine d in this a ffida vit.
                17
                         EI             BY P ERS ONAL DELIVER Y: I ca us e d s uch e nve lope to be de live re d by ha nd to the
                18
                                        office s of the a bove na me d a ddre s s e e (s ).
                19
                         EI             BY OVERNIGHT DELIVER Y: I s e rve d the fore g oing docume nt by Fe de ra l Expre s s , a n
                                        e xpre s s s e rvice ca rrie r which provide s ove rnig ht de live ry, a s follows . Ipla ce d true copie s
                20
                                        of the fore going docume nt in s e a le d e nve lope s or pa cka ge s de s igna te d by the e xpre s s
                                        s e rvice ca rrie r, a ddre s s e d to e a ch inte re s te d pa rty a s s e t forth a bove , with fe e s for
                21
                                        ove rnig ht de live ry pa id or provide d for.
                22
                         E1             BY FACS IMILE: By us e of fa cs imile ma chine , I fa xe d a true copy to the a ddre s s e e (s )
                                        lis te d a bove a t the fa cs imile numbe r(s ) note d a fte r the pa rty's a ddre s s . The tra ns mis s ion
                23
                                        wa s re porte d a s comple te a nd without e rror.
                24        x                               I ca us e d to be e -ma ile d a true copy to the e -ma il a ddre s s e s lis te d a bove .
                25
                                         Exe cute d on Nove mbe r 14, 2019, a t Los Ang e le s , Ca lifomia .
                26
                                  I de cla re unde r pe na lty of pe rjury unde r the la ws of the S ta 1;e of Ca lifornia tha t the
                         fore g oing is true a nd corre ct.                                                            <~
                27


3     EARLY
      9Yp?Ppzm¦<7
      W RIGHT
      GIZISR .8
                                                                                          J AY J UP IN

mum   Q$G$J·J+Ë¦$2PPJ
      Amomsmvs :fr Law   5 2 1 68 4.1
